United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2267
                                    ___________

John V. Goetz,                       *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of North Dakota.
Jo Anne B. Barnhart, Commissioner of *
Social Security,                     * [UNPUBLISHED]
                                     *
            Appellee.                *
                               ___________

                              Submitted: May 18, 2006
                                 Filed: June 2, 2006
                                  ___________

Before MURPHY, BEAM, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       John V. Goetz appeals the district court’s1 order affirming the denial of
disability insurance benefits. As relevant to the instant appeal, Goetz alleged
disability since June 2001 from obsessive compulsive disorder (OCD). After a
hearing, an administrative law judge (ALJ) determined that (1) Goetz’s OCD and
other medical problems were severe but not of listing-level severity; (2) his subjective
complaints were not fully credible; and (3) his residual functional capacity (RFC)

      1
        The Honorable Daniel L. Hovland, Chief Judge, United States District Court
for the District of North Dakota.
precluded his past relevant work, but he could perform jobs a vocational expert
identified in response to a hypothetical. The Appeals Council denied review, and the
district court affirmed.

       Goetz’s only argument on appeal is that the ALJ erred by not adopting the
mental RFC opinion of treating psychiatrist Elsa Remer, who rated many of Goetz’s
work-related abilities as poor or markedly limited. We find that the ALJ properly
discounted Dr. Remer’s opinion. See Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir.
2005) (treating physician’s opinion does not automatically control because record
must be evaluated as whole); Ellis v. Barnhart, 392 F.3d 988, 994 (8th Cir. 2005)
(while medical source opinions are considered in assessing RFC, final RFC
determination is left to ALJ). We agree with the ALJ that there were inconsistencies
between Dr. Remer’s RFC assessment and her treatment notes. Further, it appears
that Goetz’s decision to stop taking his prescribed medications at one point caused
him to deteriorate and require hospitalization, see Brown v. Barnhart, 390 F.3d 535,
540-41 (8th Cir. 2004) (ALJ was free not to give controlling weight to treating
physician’s opinion because claimant was noncompliant with prescribed treatment;
if impairment can be controlled by medication, it cannot be viewed as disabling); and
as the district court noted, Dr. Remer did not discourage Goetz from seeking work,
and she drafted her RFC opinion eight months after the period to which it related.

      Accordingly, we affirm, and we deny Goetz’s motion to supplement the record
with evidence that is unrelated to the period at issue here.
                       ______________________________




                                        -2-